United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Beaumont, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1057
Issued: December 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 21, 2020 appellant filed a timely appeal from a March 11, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that an incident
occurred in the performance of duty on January 24, 2020, as alleged.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the March 11, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 27, 2020 appellant, then a 42-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on January 24, 2020 he injured his right foot in the prison’s
day room while in the performance of duty. He noted that he was more active than normal on that
day, but could not identify the specific event that caused the injury. On the reverse side of the
claim form the employing establishment acknowledged that appellant was injured in the
performance of duty. Appellant did not stop work.
In support of his claim, appellant submitted a January 25, 2020 emergency room discharge
summary from Mary McCampbell, a physician assistant. The summary provided discharge
instructions related to using crutches, taking narcotic medication, and wearing podiatric shoes. It
also contained a diagnosis for a sprained toe and foot pain/contusion.
Appellant submitted a photograph of his right foot that was received by OWCP on
January 27, 2020.
In a January 31, 2020 attending physician’s report (Form CA-20), Ms. McCampbell noted
that appellant experienced right foot pain, but was unsure about its cause. She diagnosed acute
contusion of the right foot and right toe sprain. Ms. McCampbell indicated that appellant was able
to resume regular-duty work on February 3, 2020.
On February 3, 2020 appellant filed a wage-loss compensation claim (Form CA-7) and
requested leave without pay (LWOP) for disability from work for the period January 25 through
February 3, 2020.
In a development letter dated February 7, 2020, OWCP indicated that when appellant’s
claim was first received it appeared to be a minor injury that resulted in minimal or no lost time
from work and, based on these criteria and because the employing establishment did not controvert
continuation of pay or otherwise challenge the case, payment of a limited amount of medical
expenses was administratively approved. It explained that it had reopened the claim for
consideration because a claim for wage-loss compensation had been received. OWCP requested
additional factual and medical evidence in support of his claim and provided a questionnaire for
his completion. It afforded appellant 30 days to submit the necessary evidence. No additional
evidence was received.
By decision dated March 11, 2020, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the incident occurred on
January 24, 2020, as alleged. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

Supra note 1.

2

time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
When an employee claims an injury in the performance of duty, the employee must submit
sufficient evidence to establish that he or she experienced a specific event, incident, or exposure
occurring at the time, place, and in the manner alleged, and that such event, incident or exposure
caused an injury.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that an incident
occurred in the performance of duty on January 24, 2020, as alleged.
In his Form CA-1, appellant reported that on January 24, 2020 he injured his right foot
while working inside his prison’s dayroom. He noted that he was more active than normal on that
day, but could not identify the specific event that allegedly caused the injury. Appellant did not
submit a detailed account of the alleged injury or any additional corroborating factual evidence
describing how he sustained an injury on January 24, 2020. The Board has found that such a vague
recitation of facts does not support a claimant’s allegation that a specific event occurred to cause
a work-related injury.10
In a development letter dated February 7, 2020, OWCP informed appellant that the factual
evidence of record was insufficient to establish that the January 24, 2020 employment incident
occurred as alleged. It requested that appellant complete an attached questionnaire and provide a
detailed factual description of the alleged employment incident. Appellant, however, did not
respond to OWCP’s development letter. He neither presented evidence regarding the specific
mechanism of injury, as required in a claim for traumatic injury, nor did he allege that he
4

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5
M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
7

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

See E.R., Docket No. 18-1235 (issued April 2, 2019).

10

M.C., Docket No. 18-1278 (issued March 7, 2019); M.B., Docket No. 11-1785 (issued February 15, 2012).

3

experienced a specific event, incident, or exposure at a definite time, place, and in a definite
manner.11 As appellant has not provided a factual statement describing in detail the January 24,
2020 employment incident alleged to have caused the claimed conditions, the Board finds that he
has not met his burden of proof to establish that he experienced the employment incident at the
time, place, and in the manner alleged, or that it caused an injury.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that an incident
occurred in the performance of duty on January 24, 2020, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the March 11, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

11

Id.; see also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54 ECAB 174 (2002).

12

M.C., supra note 10; S.J., Docket No. 17-1798 (issued February 23, 2018).

4

